Title: To George Washington from Joseph Vose, 7 January 1783
From: Vose, Joseph
To: Washington, George


                        
                             7th Jany 1783
                        
                        Report of the 1st Massachusetts Regiment, while on the lines.
                        Two companies wer station’ed at Stoney & Verplanks Points, two companies in the Vicinity of the New
                            bridge two in the Vicinity of Pines bridge one in the center of the two bridges and one at Bedford.
                        I kept patroles constantly in front and scouting parties the whole time, as low as Dobbs Ferry & some
                            lower, made no discoveries of the Enemy out excepting the last scout who came a  three of
                            Delances core with their arms & a Waggon carrying in wood, took them & the waggoner & his horses
                            and brought them off, who I have sent to Head Quarters except one who is wounded I left at West Point, One Flagg came to
                            New bridge which I acquainted your Excellency off.
                         His Excellency Govorner Clinton gave Permitts for eight head of Cattle to go to different People between the
                            lines, I shifted the dispossitions of my Companies according to my instructions not a man deserted from me nor from the
                            enemy to me, nothing more remarkable during my Tower on the Lines. I am Sir your most Obediant Humle servant
                        
                            J. Vose Colo. 1st M. Regt
                        
                    